Title: To Thomas Jefferson from Peter Jaquett, 8 April 1801
From: Jaquett, Peter
To: Jefferson, Thomas



Sir
Long Hook New Castle County State of Delaware April 8th. 1801.

Having served during the whole course of the late Revolutionary War […] Regiment raised by [the] State of Delaware, I am encouraged by your known attachment to the principles of that Revolution and to those men who were the firm and active supporters of it, to offer myself to your Consideration as a candidate for any office under your administration that may become vacant, and for which I may be found qualified.
Not having the honor of a Personal acquaintance with your Excellency, I must beg leave to refer you for information on my Character  should you think it necessary, to Joseph Anderson Esqr: member of the Senate for the State of Tenesee; who has had opportunities of knowing me in the respective Characters of Citizen and Soldier—
Doct[or] Ja[…] John Dickeson Esquire […] from a long acquaintance with me are competent to form a just opinion of my Character; and my Capacity for office and I have no doubt will report favorably thereon! Should You incline to Honor me, or wish further evidences of my Zeal for the public Welfare—my confidence in your administration, and my capacity for discharging with care & fidelity such trust as you may be inclined to repose in me, your Commands addressed to me near the Borough of [Wilmington] Delaware, will be received & attended to with respect. I am Sir With high Esteem Your Obedt. Servt.

Peter Jaquett

